DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the Abstract and Specification in the submission filed 6/21/2022 are acknowledged and accepted. 
In view of the amendments to the Specification, and Abstract, objections to Specification, Drawings, and Abstract are withdrawn.
Pending Claims are 1-10. 
Response to Arguments
Applicant's arguments (Remarks, filed 6/21/2022) have been considered, but, respectfully, are not found persuasive. Applicant argues the following:
a)	a person of the art can not recognize that the "metal" frame 107 of Hiraide is a comparable component to the "glass" substrate 140 of Ueda.
	The materials of the substrate 140 of Ueda and the frame 107 of Hiraide may be different but the two components function in a similar manner. The substrate 140 of Ueda assists in holding or supporting the photosensitive recording layer or hologram layer 120 and the stress absorbing layer or resin substrate 135. The frame 107 of Hiraide supports the optical member 101a. The function of the substrate 140 and the frame 107 is the same. Hence a person of ordinary skill in the art would recognize that Hiraide’s structure can be utilized to substitute for Ueda’s holder portion and the combined Ueda-Hiraide device would be similar to the currently claimed device and would function the same.
b)	the substrate 140 of Ueda is a component of a hologram element 30. In comparison, the frame 107 of Hiraide is a frame that supports the first and second optical members 101a, 101b. a person of the art would not arrive at the conclusion that the substrate 140 of Ueda is a component providing the same function as the frame 107 of Hiraide since Ueda does not provide a component similar to the frame 107 of Hiraide. Therefore, a person of the art can not find it obvious to modify the substrate 140 of Ueda in view of the frame 107 of Hiraide.
	Ueda’s substrate 140 is supporting the photosensitive recording layer 120 which is a hologram layer or an optical layer. Hiraide’s frame 107 supports optical member 101a. Hence Ueda’s substrate and Hiraide’s frame support optical members and hence function in the same way of supporting the optical members. Hiraide also teaches in a second embodiment that the optical member 201a can have a hologram (p80, lines 1-9). Also, Ueda and Hiraide’s field of endeavor are similar. Ueda’s structure is used in 3D image displays (p4, lines 1-3) and Hiraide’s device is also in virtual image display devices (p2, lines 1-5). Hence a person of ordinary skill in the art would find it reasonable to modify Ueda’s substrate with Hiraide’s frame 107 as both involve the function of supporting optical members and are used in image display fields of endeavor.
c)	when the substrate 140 of Ueda is modified according to the frame 107 of Hiraide as asserted by the Office, the gas barrier property disclosed by Ueda can no longer be achieved. Hiraide does not teach the configuration between the frame 107 (assertedly the "holder portion" recited in claim 1) and the Rib portion lop (assertedly the "resin substrate" recited in claim 1) in FIG. 6 can achieve a "gas barrier property".
Properties of the materials forming the substrate 140 in Ueda are relative to the material used for the photosensitive recording layer 120. However, the structure of the optical holder portion is defined by the limitation “wherein one of the holder portions and the resin substrate includes a contact surface along an axis extending in a plate thickness direction of the resin substrate, and other of the holder portion and the resin substrate includes a pressing surface that presses the contact surface.” Hiraide teaches this feature of the holder portion and resin substrate having a contact surface and a pressing surface. Hence this would suggest a person of ordinary skill in the art to design Ueda’s structure made of the appropriate materials with Hiraide’s structure features.
Applicant’s arguments of the unworkability of the combination, due to the gas barrier property disclosed by Ueda can no longer be achieved, appear to be based on a literal application of the actual structure of Hiraide to the actual structure of Ueda.  	However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

	Ueda teaches a holder portion (substrate 140) configured to support a resin substrate (stress absorbing layer 135) to which a hologram layer (photosensitive recording layer 120, p83, lines 3-5) is adhered. Hiraide teaches the resin substrate (optical member 101a) includes a contact surface (surface of groove or concave portions 107p) along an axis extending in a plate thickness direction and the holder portion (part of frame 107) includes a pressing surface (surface of rib or convex portions 10p, 10q) that presses the contact surface (surface of groove or concave portions 107p,107q) (engagement of concave and convex portions, p48, lines 1-28). Combined Ueda-Hiraide teach the invention of Claim 1.
	The structure taught in the combined teachings of the references, as set forth above, is an optical element.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of an optical element.  See MPEP § 2112.01.  
	In view of the above arguments, rejection of Claim 1 is upheld.
d)	Dependent claims stand patentable over the cited references as a matter of law.
	Claims dependent on Claim 1 are also not patentable for at least the same reasons as Claim 1.
Claims 1-10 are rejected as follows:
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (JP 2012088643 A, date:05-10-2012, of record) in view of Hiraide et al (US 2014/0232619 A1, of record).
Regarding Claim 1, Ueda teaches (fig 11) an optical element (holographic optical element 30, p83, lines 1-7, p1, lines 1-2), comprising: 
	a hologram layer (photosensitive recording layer 120, p83, lines 3-5); 
	a resin substrate (stress absorbing layer 135, p83, lines 3-5, formed of resin material, p85, line 1) to which the hologram layer (photosensitive recording layer 120, p83, lines 3-5) is adhered; and 
	a holder portion (substrate 140, p83, lines 3-5) configured to support the resin substrate (stress absorbing layer 135, p83, lines 3-5, formed of resin material, p85, line 1)  and having a thermal expansion coefficient smaller than that of the resin substrate (stress absorbing layer 135, p83, lines 3-5, formed of resin material, p85, line 1) (substrate 140 is made of glass, p89, lines 1-2, glass has a low thermal expansion coefficient, p43, lines 1-2 and resin has a large thermal expansion coefficient, p44, lines 1-2).
	However, Ueda does not teach 
	wherein one of the holder portions and the resin substrate includes a contact surface along an axis extending in a plate thickness direction of the resin substrate, and 
	other of the holder portion and the resin substrate includes a pressing surface that presses the contact surface.
	Ueda and Hiraide are related as holding portions.
	Hiraide teaches (5B),
one of the holder portion (part of frame 107, p48, lines 1-4)  and the resin substrate (optical member 101a, p40, lines 1-14) (101a which corresponds to light guide part 20 with a combination of prism 10 and light transmissive member 50, p45, lines 1-20, p13, resin material, p13, lines 1-2, also p56, lines 1-3, p64, lines 1-5) includes a contact surface (surface of groove or concave portions 107p,107q, p48, lines 1-12) along an axis extending in a plate thickness direction of the optical member (optical member 101a), and 
	other of the holder portion (part of frame 107, p48, lines 1-4) and the resin substrate (optical member 101a, p40, lines 1-14) includes a pressing surface (surface of rib or convex portions 10p, 10q, p48, lines 1-28) that presses the contact surface (surface of groove or concave portions 107p,107q, p48, lines 1-12) (engagement of concave and convex portions, p48, lines 1-28).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ueda to include the teachings of Hiraide such that one of the holder portion and the resin substrate includes a contact surface along an axis extending in a plate thickness direction of the resin substrate, and other of the holder portion and the resin substrate includes a pressing surface that presses the contact surface for the purpose of preventing excessive stress and deformation, p48, lines 25-45).
Regarding Claim 2, Ueda-Hiraide teach the optical element according to claim 1, 
	wherein the holder portion (substrate 140, p83, lines 3-5, Ueda) has an elastic modulus greater than that of the resin substrate (stress absorbing layer 135, p83, lines 3-5, formed of resin material, p85, line 1, example resins in Ueda, acrylic, PET, PEN, p34, lines 7-8) (elastic modulus of glass is 50-90 GPa while of any resin is very low, such as acrylic has 2.76-3.3 GPa, PET has 2.76-4.14 GPa , PEN has 5 GPa).
Regarding Claim 3, Ueda-Hiraide teach the optical element according to claim 1, 
	wherein the one of the holder portions (part of frame 107, p48, lines 1-4, Hiraide) and the resin substrate (optical member 101a, p40, lines 1-14, Hiraide), includes a concave portion (frame 107 has groove or concave portions 107p,107q, p48, lines 1-12), 
	the other of the holder portion (part of frame 107, p48, lines 1-4, Hiraide) and the resin substrate (optical member 101a, p40, lines 1-14, Hiraide) includes a convex portion (light guide part 20 of optical member 101a has ribs or convex portions 10p,10q, p48, lines 1-28) that is inserted into the concave portion (groove or concave portions 107p,107q, p48, lines 1-12), 
	one of the concave portion (groove or concave portions 107p,107q, p48, lines 1-12) and the convex portion (ribs or convex portions 10p,10q, p48, lines 1-28)  configures the contact surface (surface of groove or concave portions 107p,107q, p48, lines 1-12), and other of the concave portion (groove or concave portions 107p,107q, p48, lines 1-12) and the convex portion (ribs or convex portions 10p,10q, p48, lines 1-28)  configures the pressing surface (surface of rib or convex portions 10p, 10q, p48, lines 1-28) (engagement of concave and convex portions, p48, lines 1-28).
Regarding Claim 4, Ueda-Hiraide teach the optical element according to claim 3, 
	wherein planar shapes of the concave portion (groove or concave portions 107p,107q, p48, lines 1-12, Hiraide) and the convex portion (ribs or convex portions 10p,10q, p48, lines 1-28) are frame shapes (planar shapes of 107p and 10p are frame shapes as in fig 6B).
Regarding Claim 5, Ueda-Hiraide teach the optical element according to claim 1, 
	wherein the resin substrate (optical member 101a, p40, lines 1-14, Hiraide) has a curved shape (curved shape as in fig 2A, B).
Regarding Claim 6, Ueda-Hiraide teach a method of producing the optical element according to claim 1,
 the method comprising a first step (heating press step in fig 3, Ueda) causing the pressing surface (surface of rib or convex portions 10p, 10q, p48, lines 1-28, Hiraide)  to come into contact with the contact surface (surface of groove or concave portions 107p,107q, p48, lines 1-12) at a temperature (heating press, temperature 70 deg C, p64, lines 7-8, Ueda, p36, lines 1-7) higher than both an upper limit of a usage environmental temperature (holographic optical element was placed under temperature of 40 deg C, p66, lines 5-7, Ueda), at which the optical element (holographic optical element 30, p83, lines 1-7, p1, lines 1-2) is used, and an exposure environmental temperature (temperature is close to ambient or room temperature of 20-25 deg C), at which interference exposure (exposure step, p64, lines 10-13, p38, lines 1-2) is performed to form interference fringes in the hologram layer (photosensitive recording layer 120, p83, lines 3-5, Ueda). 
Regarding Claim 8, Ueda-Hiraide teach the method of producing the optical element according to claim 6, 
	wherein in the first step (fig 15, p91, lines 1-2, Ueda), a hologram material (photosensitive material of layer 120, Ueda) for forming the hologram layer (photosensitive recording layer 120, p83, lines 3-5) is adhered to the resin substrate (stress absorbing layer 135, p83, lines 3-5, formed of resin material, p85, line 1), and 
	after the first step (fig 17, p93, lines 3-4), the interference exposure (two luminous flux interference exposure, p93, lines 3-4, exposure step, p64, lines 10-13, p38, lines 1-2)  is performed on the hologram material (photosensitive material of layer 120, Ueda) adhered to the resin substrate (stress absorbing layer 135, p83, lines 3-5, formed of resin material, p85, line 1), thereby, forming the hologram layer (photosensitive recording layer 120, p83, lines 3-5).
Regarding Claim 9, Ueda-Hiraide teach the display device comprising: 
	an imaging light generating device (display, p4, lines 1-3, Ueda) configured to generate imaging light (displays are image generators and produce imaging light); and 
	an optical system (optical system part of the display) including a diffraction element (diffraction grating, p130, lines 1-3, Ueda, diffraction optical element or hologram, p80, lines 1-12),
	wherein the diffraction element (diffraction grating, p130, lines 1-3, Ueda, diffraction optical element or hologram, p80, lines 1-12) is configured of the optical element (holographic optical element 30, p83, lines 1-7, p1, lines 1-2, Ueda) according to claim 1.
	However, Ueda-embodiment of fig 5B of Hiraide do not teach
	an optical system including a diffraction grating that diffracts the imaging light emitted from the imaging light generating device;
	Ueda-embodiment of fig 5B of Hiraide and embodiment of Figs 9A-B of Hiraide are related as diffraction elements in image generators.
	Embodiment of fig 9A-9B of Hiraide teaches,
	an optical system (first optical member 201a, p80, lines 1-5) including a diffraction grating (semi transmissive reflection film 285, p80, lines 1-12) that diffracts the imaging light (scanning light from first display unit 100A, p78, lines 1-3) emitted from the imaging light generating device (first display unit 100A, p78, lines 1-3);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ueda-embodiment of fig  5B of Hiraide to include the teachings of embodiment of fig 9A-B of Hiraide such that an optical system including a diffraction grating that diffracts the imaging light emitted from the imaging light generating device for the purpose of  a see through configuration that enables observation by superposition, p80, lines 1-12).

Regarding Claim 10, Ueda-Hiraide teach the display device according to claim 9, comprising 
	a frame (frame 107, p81, lines 1-6, fig 5B, 9A-B, Hiraide) configured to mount the optical element (first optical member 201a with semi transmissive reflection film 285, p80, lines 1-12, fig 9A-B) on a head of an observer (head-mounted display, p2, lines 1-4), with the hologram layer (film 285 is a hologram, p80, lines 9-12) being placed in front of an eye of the observer (as in fig 9A), 
	wherein the holder portion (part of frame 107, p48, lines 1-4) is a portion of the frame (frame 107, p81, lines 1-6, Hiraide).

Claim 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (JP 2012088643 A, date: 05-10-2012, of record) in view of Hiraide et al (US 2014/0232619 A1, of record) and further in view of Hori et al (US 6,348,993 B1, of record).
Regarding Claim 7, Ueda-Hiraide teach the method of producing the optical element according to claim 1, the method comprising:
the method comprising a first step (heating press step in fig 3, Ueda) causing the pressing surface (surface of rib or convex portions 10p, 10q, p48, lines 1-28, Hiraide)  to come into contact with the contact surface (surface of groove or concave portions 107p,107q, p48, lines 1-12) at a temperature (heating press, temperature 70 deg C, p64, lines 7-8, Ueda, p36, lines 1-7) higher than both an upper limit of a usage environmental temperature (holographic optical element was placed under temperature of 40 deg C, p66, lines 5-7, Ueda), at which the optical element (holographic optical element 30, p83, lines 1-7, p1, lines 1-2) is used, and an exposure environmental temperature (temperature is close to ambient or room temperature of 20-25 deg C), at which interference exposure (exposure step, p64, lines 10-13, p38, lines 1-2) is performed to form interference fringes in the hologram layer (photosensitive recording layer 120, p83, lines 3-5, Ueda). 
	However, Ueda-Hiraide do not teach
	a first step of causing the pressing surface to come into contact with the contact surface at a temperature lower than both a lower limit of a usage environmental temperature, at which the optical element is used, and an exposure environmental temperature, at which interference exposure is performed to form interference fringes in the hologram layer.
	Ueda-Hiraide and Hori are related as two surfaces coming into contact.
	Hori teaches (fig 6A-6D, 7C which utilizes embodiment of fig 6 and teaches integral securing, col 12, lines 42-45),
	a step of causing the pressing surface (concave area 6a of screen member 6, col 12, lines 64-67) to come into contact (securing second screen member and second screen member 7, col 11, lines 20-35) with the contact surface (convex area 7a, col 12, lines 64-67) at a temperature lower than environmental temperature  (screen members 6 and 7 are secured at a low ambient temperature, col 11, lines 25-28, a low ambient temp which is lower than normal ambient temperature. When the two screen members are secured, the convex and concave areas are in contact as in fig 7C.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ueda-Hiraide to include the teachings of Hori such that a first step of causing the pressing surface to come into contact with the contact surface at a temperature lower than ambient temperature for the purpose of providing a display with little image degradation, (col 12, lines 1-2).
	Now, although Ueda-Hiraide do not explicitly disclose the claimed range of the temperature at which the pressing and contact surfaces come into contact being lower than both a lower limit of a usage environmental temperature, at which the optical element is used, and an exposure environmental temperature, at which interference exposure is performed to form interference fringes in the hologram layer, it is considered to be within ordinary skill level to modify the temperature at which the pressing surface and the contact surface come into contact with routine experimentation to obtain the temperature to be lower than both a lower limit of a usage environmental temperature, at which the optical element is used, and an exposure environmental temperature, at which interference exposure is performed to form interference fringes in the hologram layer. 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the temperature at which the pressing and contact surfaces come into contact being lower than both a lower limit of a usage environmental temperature, at which the optical element is used, and an exposure environmental temperature, at which interference exposure is performed to form interference fringes in the hologram layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
	A person of ordinary skill in the art would have been motivated to have the temperature at which the pressing and contact surfaces come into contact being lower than both a lower limit of a usage environmental temperature, at which the optical element is used, and an exposure environmental temperature, at which interference exposure is performed to form interference fringes in the hologram layer for the purpose of preventing image degradation or deformation due to temperature changes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi							8/24/2022Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872